DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on 7/6/22 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (EP 2731869 or WO 2013009765; Applicant’s prior art).
Regarding claim 1, the Goodwin et al. reference discloses a container filling system (100), comprising: a container assembly (104, 300), comprising: a plurality of containers (110, 304), each having a container volume; and a fluid manifoid (108, 310) defining a fluid pathway, wherein the fluid pathway is in fluid communication with the container volume of each of the plurality of containers; a nozzle (150/ 107) in fluid communication with the fluid pathway, wherein the nozzle directs flow from a fluid source into the fluid pathway, wherein the nozzle separates the fluid manifold into a first portion and a second portion to permit the fluid manifold to advance relative to the nozzle (Fig. 21 A, B). 

Regarding claim 2, the fluid manifold is separated by the advancing nozzle (107; i.e., wedge) and the different areas can be regarded as first and second portions. 

Regarding claim 3, further comprising a fluid clamp for selectively closing fluid paths (see paragraphs [0049], [0104], [0106], [0119]).

Regarding claim 4: further comprising a heat clamp (i.e., weld plates).

Regarding claims 5 and 6, see paragraphs [0092, 0093].

Regarding claims 7- 9, see Figures 21A and 21B.

Regarding claims 10 and 11, the bags can be construed as “IV bags” (532) with connectors (482).  See Figures 22 – 26.

Regarding claim 12: Welded seam (342) can be regarded as guide ridge.

Regarding claims 13 and 14, see paragraph [0084].

Regarding claims 15-19, the method as claimed would be inherent during normal use and operation of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various bag filling devices similar to Applicant’s device, as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753